DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2. 	In response to the amendments filed 10/04/2022, claim 39 was amended, claims 40-52 were canceled, new claims 67-73 were added and claims 53-66 remain withdrawn. Therefore, claims 39 and 67-73 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 102
3.	Claims 39, 67-68, 71 and 73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyoergy et al. (Gyoergy; WO 2009/044217).
	For claim 39, Gyoergy discloses a warning system for a vehicle (E.g. Page 7, line 21-34) comprising: 
	a) one or more lights positioned on a surface of the vehicle (E.g. Page 7, line 30 – Page 8, line 17),  
	b) one or more detectors detects and/or monitoring a reduction in pressure on an accelerator pedal of the vehicle (E.g. Page 7, lines 21-34: n view of the above-mentioned critiques, the invention refers to the following device: A processing unit receives a vehicle's acceleration, deceleration, and speed signals provided by an inertia based acceleration-sensor and/or some other acceleration-sensor and/or a wheel revolution sensor (for determining the speed) and/or some other speed sensor and/or pressure sensor for the purpose of determining the pressure on the brake pedal and or pressure sensor for the purpose of determining the pressure on the gas pedal and/or by means of measuring the position of the brake pedal and/or by means of measuring the position of the gas pedal and/or using already existing signals of the vehicle (e.g. BUS signal). Then it calculates from the received signals the signal for controlling the light display characteristic of the acceleration value, the signal for controlling the light display characteristic of the deceleration value and the signal for controlling the light display characteristic of the speed value. These signals are forwarded to an exterior, visually perceptible portion of the vehicle where the acceleration signal light, the deceleration signal light, and speed signal light are displayed (preferably a LED display) arranged in two isolated rows consists of more (preferably 9-17) light-emitting units, one of which is consisting of light-emitting units capable of emitting two different colored lights (red for deceleration, preferably green for acceleration), another consisting of light-emitting units capable of emitting one color (preferably blue or yellow); Page 9, lines 2-3); and
	c) a processor configured to illuminate one or more of the lights when a reduction of pressure in the accelerator pedal is detected (E.g. Page 7, line 21 – Page 8, line 17, Page 8, line 23 – Page 10, line 7).
	For claim 67, Gyoergy discloses two or more lights, and a number of lights are illuminated by the processor in a predetermined temporal and/or spatial pattern when a reduction in pressure on the accelerator pedal is detected (E.g. Page 8, lines 8-22: The light emitting unit is controlled by the received signals; e.g. the (preferably green) light display units capable of emitting accelerating light signals are controlled proportionally with the received acceleration signal, (in the case of a smaller acceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger acceleration, larger number of units are in operation and the line is longer); the (preferably red) light display units capable of emitting decelerating light signals are controlled proportionally with the received deceleration signal, (in the case of a smaller deceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger deceleration, larger number of units are in operation and the line is longer); the (preferably blue and yellow) light display units capable of emitting speed light signals are controlled proportionally with the received speed signal, (in the case of a lower speed, smaller number of units are in operation, and the line is shorter, in the case of a higher speed, larger number of units are in operation and the line is longer); Page 7, Lines 21-34, Page 9, lines 2-3).
	For claim 68, Gyoergy discloses wherein the number of lights illuminated by the processor increases as deceleration progresses (E.g. Page 8, lines 8-22:…the (preferably red) light display units capable of emitting decelerating light signals are controlled proportionally with the received deceleration signal, (in the case of a smaller deceleration, smaller number of units are in operation, and the line is shorter, in the case of a larger deceleration, larger number of units are in operation and the line is longer)...).
	For claim 71, Gyoergy discloses wherein one or more of the detector monitors the speed of the vehicle and the processor is configured to calculate an acceleration and/or deceleration of the vehicle (E.g. Page 7, line 21-30, Page 9, line 1).
	For claim 73, Gyoergy discloses wherein the vehicle is configured to communicate to other vehicles that an acceleration, deceleration or cruising of the vehicle has been detected (E.g. Page 7, line 30 – Page 8, line 17, Page 8, line 23 – Page 10, line 7; the exterior light of the vehicle communicate to other vehicles the acceleration or deceleration detected of the vehicle).

Claim Rejections - 35 USC § 103
4.	Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Gyoergy in view of Smith et al. (Smith; US Pat. No. 8,405,498).
	For claim 69, Gyoergy fails to expressly disclose wherein the predetermined pattern includes a color change of the illuminated lights as the deceleration progresses.	
	However, as shown by Smith, it was well known in the art of vehicle lights to include a predetermined pattern of light includes a color change of illuminated lights as deceleration progresses (E.g. Col 3, line 58 – Col 4, line 50).
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the deceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.
	For claim 70, Gyoergy fails to expressly disclose wherein an intensity of illumination of one or more of the lights changes as the deceleration progresses.
	However, as shown by Smith, it was well known in the art of vehicle lights to include an intensity of illumination of one or more of the lights changes as the deceleration progresses (E.g. Col 3, line 58 – Col 4, line 50).
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Smith in order to communicate a clearer notification about the deceleration state of the vehicle to other vehicles so that a better action can be performed by the other vehicles and thereby improve the overall safety on the road.

5.	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Gyoergy in view of Zhou et al. (Zhou; US 2019/0366918).
	For claim 72, Gyoergy fails to expressly disclose wherein the vehicle is an autonomously driven vehicle.
	However, as shown by Zhou, it was well known in the art of vehicle to include an autonomously driven vehicle [0027-0028, 0046-0047, 0055]
	It would have been obvious to one of ordinary skill in the art of vehicle lights before the effective filling date of the claimed invention to modify Gyoergy with the teaching of Zhou because autonomously driven vehicle have the potential to reduce crashes, prevent injuries, and save lives.

Response to Remarks
6.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	Gyoergy fails to disclose the detection of decrease in pressure on the accelerator pedal. Remarks, filed 4 October 2022, pages 7-8.

Examiner’s response:
Regarding Applicant remark, Gyoergy expressly disclose detecting decrease of pressure on the accelerator pedal (E.g. Page 7, lines 21-34: n view of the above-mentioned critiques, the invention refers to the following device: A processing unit receives a vehicle's acceleration, deceleration, and speed signals provided by an inertia based acceleration-sensor and/or some other acceleration-sensor and/or a wheel revolution sensor (for determining the speed) and/or some other speed sensor and/or pressure sensor for the purpose of determining the pressure on the brake pedal and or pressure sensor for the purpose of determining the pressure on the gas pedal and/or by means of measuring the position of the brake pedal and/or by means of measuring the position of the gas pedal and/or using already existing signals of the vehicle (e.g. BUS signal). Then it calculates from the received signals the signal for controlling the light display characteristic of the acceleration value, the signal for controlling the light display characteristic of the deceleration value and the signal for controlling the light display characteristic of the speed value. These signals are forwarded to an exterior, visually perceptible portion of the vehicle where the acceleration signal light, the deceleration signal light, and speed signal light are displayed (preferably a LED display) arranged in two isolated rows consists of more (preferably 9-17) light-emitting units, one of which is consisting of light-emitting units capable of emitting two different colored lights (red for deceleration, preferably green for acceleration), another consisting of light-emitting units capable of emitting one color (preferably blue or yellow); Page 9, lines 2-3)

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689